309 N.Y. 837 (1955)
The People of the State of New York, Respondent,
v.
Lester Meyers, Appellant.
Court of Appeals of the State of New York.
Argued October 5, 1955.
Decided October 20, 1955
David Farber for appellant.
T. Vincent Quinn, District Attorney (George J. Regan of counsel), for respondent.
Concur: CONWAY, Ch. J., FULD, FROESSEL, VAN VOORHIS and BURKE, JJ. DESMOND, J., dissents and votes to affirm. Taking no part: DYE, J.
Judgments reversed and information dismissed upon the ground that there is not sufficient evidence to find the defendant guilty beyond a reasonable doubt. No opinion.